Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-210116, filed on 11/21/2019 was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3-4 are allowed.
Claim 2 was cancelled by the applicant in the amendments filed on 06/03/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a tensioner lever with the specific structure recited within independent claim 1. In particular, a tensioner lever comprising: a lever body having a shoe surface, a base end that is supported on an attachment surface, a boss part, and a stopper member mounting part (which is located closer to the distal end of the lever body or at a center of gravity position of the lever body); a torsion coil spring having a winding part fitted around the boss part of the lever body, a pressing arm that extends from one end of the winding part to press against the lever body, and a support arm that extends from the other end of the winding part to press against the an attachment surface supporting the base end of the lever body; a stopper member removably mounted to the stopper member mounting part of the lever body to selectively lock the support arm to the lever body; the support arm of the lever body including a rotation arm part, a locking arm part that extends continuously form the rotation arm part towards the stopper member mounting part of the lever body, and a bent portion that connects/ disposed between the rotation arm part and the locking arm part; the locking arm part being bent toward the winding part so as to extend in a direction orthogonal to the rotation arm part/ coil axis; and the bent portion being configured as a support part that is supported on the attachment surface; wherein, the bent portion of the support arm and the stopper member mounting part are separated from each other (in the rotational direction of the rotation arm part of the support arm) by a distance amounting to the entire length of the locking part when said support arm is locked to the lever body by the stopper member.
As detailed in the previous office action (dated 05/03/2022), Li et al. (International Patent Application Publication WO2019/061464A1) teach a tensioner lever that is similar to the tensioner lever in applicant’s claimed invention. Where the Li et al. propose a tensioner lever (mechanical tensioner consisting of the tensioner body 1, torsion spring 2, and the locking pin 3) with a torsion coil spring (torsion spring 2) that has a winding part (coil 21) loosely fitted around a boss part (pivot shaft 11) of a lever body (tensioner body 1), a pressing arm (fixed spring leg 22) that makes contact with said lever body, and a support arm (free spring leg 23) that is supported on an attachment surface (engine block); the support arm designed to be locked with the lever body via a stopper member (locking pin 3) that engages a stopper member mounting part (pin hole 12) of said lever body; the support arm including a rotation arm part (straight portion 231) extending straight out of the lever body, and a locking arm part (curved portion 232, which is defined by the two successive bent sections of the free spring leg 23 that are located between the straight portion 231 and the end portion 232A) extending continuously form said rotation arm part via a bent portion (first bent section of the free spring leg 23 where the straight portion 231 transition into the curved portion 232) towards the stopper member mounting part of the lever body; the locking arm part being bent (at the second bent section of the free spring leg 23) toward the winding part so as to extend in a direction orthogonal to the rotation arm part/ a direction orthogonal to the coil axis (central axis extending through the center of the coil 21 and/ or the pivot shaft 11); and the bent portion being separated from the stopper member mounting part in a direction of rotation of the rotation arm part (pivoting direction of the straight portion 231 about the central axis extending through the center of the coil 21 and/ or the pivot shaft 11) when the support arm is locked by the stopper member. However, as noted by the applicant in the remarks filed on 06/03/2022, Li et al. does not explicitly disclose the bent portion (first bent section of the free spring leg 23 where the straight portion 231 transition into the curved portion 232) of the support arm (free spring leg 23) of the torsion coil spring (torsion spring 2) constituting a support part that is supported on an attachment surface (engine block), or said bent portion being separated from the stopper member mounting part (pin hole 12) of the lever body (tensioner body 1) by a length that equates to the entire length of the locking arm part (total length of the curved portion 232, which is measured between the two successive bent sections of the free spring leg 23 that are located between the straight portion 231 and the end portion 232A) of the support arm in a direction of rotation of the rotation arm part (pivoting direction of the straight portion 231 about the central axis extending through the center of the coil 21 and/ or the pivot shaft 11) in a state where the support arm is locked to the lever body by a stopper member (locking pin 3). On the contrary, the separation between the bent portion of the torsion coil spring in Li’s tensioner lever and the stopper member mounting part of the lever body in said tensioner lever, is clearly shorter than the total length of the locking arm part of the torsion coil spring due to the said locking arm part having a vertically extending section (which extends in a direction perpendicular to the coli axis) and a horizontally extending section (which extends in a direction parallel to the coli axis). Furthermore, all other pertinent/ analogues prior art disclosures identified by the examiner, also fail to teach or render obvious the collective structural configuration of the tensioner lever described in claim 1; Therefore, claim 1 limitations appears to include allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the tensioner lever claimed by the applicant in claims 1 and 3-4, is determined to be allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654